WOODLEY, Commissioner.
Relator appeals from an order entered by Honorable Henry King, Judge of Criminal District Court No. 2 of Dallas County, denying his application for habeas corpus to secure the fixing of bail.
It appears that since this appeal was taken, relator has been tried and convicted of the offense of robbery, and is now serving sentences in several cases in each of which a 99-year term was assessed upon a plea of guilty.
The question involved having become moot, the appeal is dismissed.
Opinion approved by the Court.